Citation Nr: 1422539	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and degenerative arthritis of the lumbar spine. 

2.  Entitlement to service connection for a disorder of the knees, to include degenerative arthritis of the knees. 

3.  Entitlement to service connection for a disorder of the ankles, to include degenerative arthritis of the ankles. 

4.  Entitlement to service connection for a disorder of the shoulders, to include degenerative arthritis of the shoulders. 

5.  Entitlement to service connection for a disorder of the hips, to include degenerative arthritis of the hips, including residuals of a left total hip replacement.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1976. 

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO, in relevant part, reopened and denied the claim for service connection for spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and denied the Veteran's claims for service connection for disorders of the shoulders, hips, knees, and ankles.  The Veteran filed a notice of the disagreement (NOD) in April 2008.  The RO issued a statement of the case (SOC) in February 2009.  The Veteran filed a substantive appeal (via a VA Form 9) later that month in February 2009. 

In January 2010, the Veteran and his spouse testified before a Decision Review Officer (DRO).  A copy of that transcript is of record.  

In August 2010, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.

In the March 2008 rating decision, the RO also granted service connection for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, following which the Veteran perfected a timely appeal that contested the initial 30 percent rating for PTSD.  By a February 2010 rating decision, the RO increased the initial rating for PTSD from 30 percent to 50 percent disabling.  At the August 2010 videoconference hearing, the Veteran stated that he was satisfied with the assignment of that 50 percent disability rating.  See Page 1 of the transcript thereof.  Under 38 C.F.R. § 20.204(b) (appeal withdrawn at hearing), the issue concerning an initial rating in excess of 50 percent for PTSD has been properly withdrawn, and the issue is not now before the Board. 

In a February 2011 decision, the Board reopened the Veteran's claim for a low back condition and remanded the appeal for further development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated June 1995 to August 2012.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for low back disorder, to include spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and degenerative arthritis of the lumbar spine, and a disorder of the ankles, to include degenerative arthritis of the ankles, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran had a preexisting bilateral shoulder disability.  

2.  The Veteran's bilateral shoulder disability did not manifest during, or as a result of, active military service. 

3.  The Veteran's bilateral knee disability did not manifest during, or as a result of, active military service.  

4.  The Veteran's bilateral hip disability did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a disorder of the shoulders, to include degenerative arthritis of the shoulders, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for a disorder of the knees, to include degenerative arthritis of the knees, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for establishing entitlement to service connection for a disorder of the hips, to include degenerative arthritis of the hips, including residuals of a left total hip replacement, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in January 2008, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, Social Security Administration (SSA) records, and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in January 2008 and April 2011.  The Board finds that the VA examination reports are adequate in regards to the Veteran's claims for shoulders, hips, and knees, because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the February 2011 remand directives, which included providing the Veteran with additional VCAA notice and affording the Veteran another VA orthopedic examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111.  The presumption of soundness is rebuttal by clear and unmistakable evidence that the disability preexisted service and was not aggravated by service.  38 C.F.R. § 3.304(b), VAOPGCPREC 3-2003 (July 16, 2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, a veteran's claim is one for service connection by way of direct incurrence.  Wagner, 370 F.3d at 1089.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence." See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Background

The Veteran's July 1968 enlistment report of medical examination is negative of any notations of defects, infirmities, or disorders.  The Veteran's service treatment records include March 1965 private treatment records regarding a pre-service motor vehicle accident.  In relevant part, the Veteran was diagnosed with a fracture of the left clavicle.  An April 1971 annual report of medical examination shows that the Veteran's upper extremities and lower extremities were noted as normal.  The Veteran's February 1976 separation examination shows that the Veteran's upper extremities and lower extremities were again noted as normal.  The report was absent of any notations regarding the Veteran's shoulders, hips, or knees.  

The Veteran's service personnel records show that he served in the Republic of Vietnam from February 1969 to February 1970, with his principal duty being that of a rifleman.  He was awarded the Combat Infantryman Badge, Vietnam Service Medal, the Vietnam Campaign Medal with 60 Device, and the Vietnam Cross of Gallantry with Palm.

The Veteran was afforded a VA examination in December 1976 in conjunction with an October 1976 claim of entitlement to service connection for residuals of a back injury, foot disorder, and chest pain.  The examination report shows that the Veteran reported his right shoulder ached when stretching or picking up something.  The examination report is negative for any complaints regarding his left shoulder, hips, or knees.  

The Veteran underwent a general VA examination in May 1994 in conjunction with a March 1994 claim for a neck injury, back injury, nerves (PTSD), and a broken hand.  In pertinent part, the Veteran reported he fractured his right shoulder three times and his left shoulder three times.  He also reported a history of injuries to his chest, ribs, left elbow, and cervical spine, as well as rheumatic fever in childhood and a collapsed lung.  The examiner noted the Veteran had limited extension in both shoulders and diagnosed multiple fractures of the shoulders.  The examination report is negative for any complaints regarding his left shoulder, hips, or knees.  

A February 2002 VA treatment record shows that the Veteran was diagnosed with degenerative joint disease of both hips.  

A July 2007 VA treatment record shows that the Veteran reported increased degenerative joint disease, and pain in both hips.  July 2007 x-rays showed impressions of status post left hip prosthesis and extensive degenerative changes of the right hip.  X-rays also revealed minimal degenerative changes of both the right and left knee.  

A December 2007 treatment record shows that the Veteran reported that he has had chronic pain in his knees and hips since jumping out of helicopters in service.  

The Veteran underwent a general VA examination in January 2008.  The Veteran reported that his bilateral knee pain, bilateral hip pain, and bilateral shoulder pain began in the 1970s.  The Veteran reported that he did not know what caused the pain but believed it may be due to jumping from helicopters.  The Veteran reported that he did not visit any doctors or medics when he was in active service.  The examiner diagnosed bilateral minimal degenerative changes of the knees, bilateral degenerative joint disease of the hips, with status post left hip replacement, and bilateral degenerative joint disease of both shoulders.  The examiner concluded that the Veteran's present diagnosis of bilateral hips, knees, and shoulders were not caused by jumping out of helicopters in Vietnam.  The examiner explained that the Veteran had no documented injury of the hips, knees, or shoulders due to jumping from helicopters when he was in active service.  The examiner also explained that the Veteran's present conditions for bilateral knees, hip, and shoulders were not consistent with injuries incurred in the automobile accident.  

On his April 2008 notice of disagreement, the Veteran asserted that jumping from helicopters and the wear and tear of the jumps irritated his joints and arthritis.  On his February 2009 VA Form 9, the Veteran asserted that his disabilities were directly related to his service, including jumping out of helicopters in Vietnam.  

The Veteran's SSA records show that the Veteran receives SSA benefits for degenerative joint disease and affective disorder.  The records also show that the Veteran reported he was involved in motor vehicle accidents in 1965, 1968, and 1982.  

At the January 2010 DRO hearing the Veteran reported that he jumped approximately 10 to 15 feet off the grass from the helicopters.  The Veteran also reported that he carried a backpack that was approximately 200 to 300 pounds and he weighed around 123 to 124 pounds at the time.  The Veteran reported that he did not visit the corpsmen or the medics concerning his hips, knees, or ankles.  The Veteran reported that he did not "pay any attention" to his conditions and would just lie down and rest.  The Veteran reported that he did not receive care after service until 1991 because he was not aware he could and could not afford a doctor.  

At the October 2010 Board hearing the Veteran reported that when he was inducted he weighed approximately 145 pounds.  The Veteran reported that he often jumped from helicopters with loads that weighed as much as he did, if not more.  The Veteran reported that the jumps were approximately 8, 10, or 12 feet.  The Veteran also reported that he never went to sick hall "for much of anything".  He reported that he did not believe his back was examined on exit physical.  The Veteran also reported that when he first sought treatment in 1991 he did not report his knees because they were progressive.  The Veteran also reported that he did not go to sick hall in service for his hips.  The Veteran reported that he fractured each shoulder three times before service.  

The Veteran underwent another VA examination in April 2011.  The Veteran reported that all his conditions were due to jumping from helicopters in service.  

In regards to his shoulders, the Veteran reported that he broke both collar bones prior to military service.  The Veteran denied any treatment during military service.  The Veteran also denied having any injury in military service.  The Veteran also reported that he has not had an evaluation or treatment for his shoulder since leaving service.  The examiner concluded that the March 1965 record revealed a mid-shaft left clavicle fracture with no mentioning of a left shoulder abnormality.  There was no documentation of a right shoulder or clavicle injury.  The examiner explained that review of the Veteran's military records showed no significant functional impairments of either shoulder joint requiring care.  The examiner noted that the Veteran was able to sustain the rigor of military life including that of combat.  The examiner also noted that the Veteran's discharge physical revealed no chronic condition or limitation of either shoulder joint.  The examiner noted that, by the Veteran's own admission, there was no treatment in service for either shoulder nor was any necessary until many, many years after military discharge.  The examiner also noted that the Veteran reported self-treatment of any shoulder pain with the medication he used for back pain.  The examiner noted there were no complaints of in-service shoulder pain.  The examiner concluded that condition was presumed to be temporary based on the Veteran's statements and lack of needing care. 

The examiner also concluded that the Veteran had degenerative finding of both shoulders on x-ray and this degeneration did not have its onset in military service.  The examiner explained that there was no documentation of this condition in either shoulder in service and the most likely etiology for this condition was the effects of wearing and aging.  The examiner further explained that there is no event or incident in military service to cause the condition, including jumping from helicopters or the carrying of heavy equipment.  The examiner concluded that there was no evidence of record showing this cause and effect.  

In regards to his hips, the Veteran denied having any problems with either hip prior to military service.  The Veteran denied any treatment for either hip during military service.  The Veteran reported that treatment for either hip began in 1991.  The Veteran reported that he had a bilateral hip replacement.  In regards to his knees, the Veteran denied having any problems with either knee prior to service.  The Veteran reported that his knee problem started during the jumping in and out of helicopters.  The Veteran denied treatment for either knee in military service.  The Veteran reported that after military service treatment began in 2006.  

The examiner concluded that it could be determined with absolute certainly that the Veteran had had degenerative arthritis of each hip and knee joints.  The examiner explained that there was x-ray evidence of bilateral knee degeneration and the Veteran had bilateral hip replacement because of degenerative condition.  The examiner further concluded that there was no evidence that military service was the cause or associative cause of these degenerative joints.  The examiner explained that by the Veteran's own admission he was not treated for conditions associated with these joints in service or soon after military service.  The examiner noted that review of the Veteran's military records show no treatment for chronic conditions of these joints likely to lead to future degeneration conditions.  The examiner also noted that there was no evidence of record that military life contributed to this degeneration.  


Analysis

The Veteran contends that his current disorders of the shoulders, hips, and knees are directly attributable his combat duty, when he repeatedly jumped from helicopters with a full gear strapped to his back.  In the alternative, he maintains that to the extent he sustained shoulder injuries during a car accident prior to entering service, such injuries were aggravated by his combat-related helicopter jumps.

As stated above, the Veteran has combat status.  As such, the Board finds that the Veteran's lay statements that he jumped from helicopters with heavy gear on his back while in combat and experienced pain in his shoulders, hips, and knees from the impact of these jumps are consistent with the places, types and circumstances of the Veteran's combat duty, as shown by his service record, and thus constitutes satisfactory, credible lay evidence of the Veteran's account of having symptoms of pain in those same joints on the occasion of his helicopter jumps during service. 

Bilateral Shoulders

First, the Board notes that the evidence of record has indicated that the Veteran may have had a preexisting shoulder disability as a result of multiple fractures as a child and a March 1965 motor vehicle accident.  However, the Board finds that there is not clear and unmistakable evidence that a bilateral shoulder disability existed prior to service and was not aggravated by service.  The Board points to the April 2011 examiner's opinion that the March 1965 record revealed a mid-shaft left clavicle fracture with no mentioning of a left shoulder abnormality or documentation of a right shoulder or clavicle injury.  Furthermore, the April 2011 VA examiner noted that the Veteran was able to sustain the rigor of military life, including that of combat, and concluded that the condition was presumed to be temporary based on the Veteran's statements and lack of needing care.  As there is no clear and unmistakable evidence that the Veteran had a preexisting bilateral shoulder disability, the presumption of soundness has not been rebutted and the Veteran is presumed to have been in sound condition upon entry into service.  Therefore, the Veteran's claim is one for direct service connection.  

In this regard, the evidence of record establishes that that the Veteran has a current diagnosis of bilateral shoulder arthritis, as evidenced by the April 2011 VA examination.  

Additionally, as stated above, the Board finds the Veteran's report of pain in his shoulders after jumping from helicopters during combat in Vietnam to be satisfactory evidence of an in-service injury.  

However, based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral shoulder disability is related to service.  In this regard, the Board finds the April 2011 VA examiner's opinion to be highly probative to the question at hand.  The examiner noted that there was no documentation of this condition in either shoulder in service and the most likely etiology for this condition was the effects of wearing and aging.  The examiner further explained that there is no event or incident in military service to cause the condition, including jumping from helicopters or the carrying of heavy equipment.  The examiner concluded that there was no evidence of record showing this cause and effect.  

The Board notes that, that probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the April 2011 VA examiner is a VA primary care nurse practitioner and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report reflects review of the Veteran's claims file, interview and examination of the Veteran, and provides a persuasive rationale.  The examiner's report is also consistent with the evidence of record as a review of the Veteran's claim file shows there was no complaint of the upper extremities at the time of the April 1971 and February 1976 service department examinations.  Each examination, which was conducted after the Veteran's return from Vietnam, revealed that his musculoskeletal system was normal.  There is no indication that the Veteran claimed any shoulder difficulties on separation.

The Board acknowledges the Veteran's assertions that his bilateral shoulder disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of bilateral shoulder arthritis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of shoulder pain, any opinion regarding the nature and etiology of his bilateral shoulder disability requires medical expertise that the Veteran has not demonstrated.  See Jandrea v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such the Board assigns no probative weight to the Veteran's assertions that his shoulder disability is related to his active military service.  

The Board also acknowledges any assertions by the Veteran of bilateral shoulder pain since service.  The Board notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds that the Veteran's assertions that he has suffered from shoulder pain since service to be inconsistent with the other (lay and medical) evidence of record.  The Board points to the December 1976 VA examination that was in conjunction to the Veteran's claim of entitlement to service connection for residuals of a low back disorder, foot disorder, and chest pain.  While the Veteran complained of right shoulder pain, he did not relate the pain back to service, or report that he had suffered from right shoulder pain since service.  Additionally, the Veteran did not report any symptoms related to his left shoulder.  The Board finds it reasonable to conclude that if the Veteran had been suffering from bilateral shoulder pain in-service, or since, he would have reported the symptoms and history of symptoms to the VA examiner.  The Board also finds it reasonable to conclude that the Veteran would have also filed a claim for bilateral shoulders, along with his claim for a low back disorder, foot disorder, and chest pain, if he believed his bilateral shoulder pain was related to his military service.  

The Veteran also filed a claim for entitlement to service connection for a neck injury, back injury, PTSD, and a broken hand in March 1994.  Again, the Board finds it reasonable to conclude that if the Veteran was experiencing shoulder pain and symptoms at the time, and had been since service, he would have filed a claim for his shoulders.  

Additionally, the Veteran reported to the May 1994 VA examiner that he both broke shoulders three times in childhood but failed to relate any bilateral shoulder symptoms his active military service or report that his shoulders pain began in-service.  Again, the Board finds that it is reasonable to conclude that if the Veteran had shoulder pain, and had this pain since service, he would have reported such to the May 1994 VA examiner.  Additionally, the Board notes that outside of the December 1976 complaint of right shoulder pain, a shoulder condition is not shown in the record again until the May 1994 VA examination notation of limited extension in both shoulders, and again with the Veteran's September 2007 claims for compensation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Therefore, the Veteran's current statements made in connection with his pending claims for VA benefits that he suffered from pain in his shoulders since service are less probative than records closer in time that show the Veteran filed compensation claims and reported pain and symptoms in regards to other conditions, but not in regards to his shoulders.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  As such, the Board assigns little probative value to the Veteran's assertions that he has suffered from shoulder pain since service.  

It is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record, which fails to show complaints of a shoulder disorder until almost three decades after the Veteran's separation from active duty in June 1976.

For the reasons set forth above, in regard to continuity of symptoms, the Board finds that the Veteran's degenerative arthritis of the shoulders, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of continued bilateral shoulder problems after service, service connection based on continuity of symptomatology is not warranted.  

Lastly, there is no evidence of record that the Veteran's shoulder disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the evidence of record shows that the Veteran was not diagnosed with any shoulder disability until the January 2008 diagnosis of bilateral degenerative joint disease of both shoulders, more than 30 years after discharge from service.  

For all the foregoing reasons, the Board finds that the claim for service connection for a bilateral shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Hips and Knees

First, the Board notes that the Veteran has a current diagnosis of degenerative arthritis of the knees and degenerative arthritis of the hips.  

Additionally, as stated above, the Board finds the Veteran's report of pain in his knees and hips after jumping from helicopters during combat in Vietnam to be satisfactory evidence of an in-service injury to his hips and knees.  

However, based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral hip and bilateral knee disabilities are related to his in-service bilateral knee and hip pain.  Again, the Board finds the April 2011 VA examiner's opinion that a review of the Veteran's military record shows no treatment for chronic conditions of these joints likely to lead to future degeneration conditions and that there was no evidence of record that military life contributed to the degenerations, to be highly probative to the question at hand.  As stated above, the April 2011 VA examiner is a VA primary care nurse practitioner and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report reflects review of the Veteran's claims file, interview and examination of the Veteran, and provides a persuasive rationale.  The examiner's report is also consistent with the evidence of record, including the April 1971 and February 1976 service department examinations, as well as the December 1976 VA examination, as a review of the Veteran's claim file shows the Veteran was not treated for these conditions in-service or soon after military service.

The Board acknowledges the Veteran's assertions that his bilateral hip and knee disabilities are related to his military service.  The Board again notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, the etiology of bilateral hip and knee arthritis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of hip and knee pain, any opinion regarding the nature and etiology of his bilateral hip and knee disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra.  As such the Board assigns no probative weight to the Veteran's assertions that his bilateral hip and knee disabilities are related to his active military service.  

The Board also acknowledges any assertion by the Veteran that he has suffered from bilateral hip and knee pain since service.  Again, the Board notes that the Veteran is competent to report on his symptoms.  However, the Board does not find the Veteran credible in his assertions.  See Caluza, supra.  

The Board finds that the Veteran's assertions that he has suffered from bilateral hip and knee pain since service to be inconsistent with the other (lay and medical) evidence of record.  Again, the Board points to the October 1976 claim for entitlement to service connection for residuals of a back injury, foot disorder, and chest pain, and the subsequent December 1976 VA examination.  The Board again finds it reasonable to conclude that if the Veteran was suffering from pain in his hips or knees and had been since service believed that the pain was related to his military service, he would have filed a claim for his hips and knees and reported such symptoms and history to the VA examiner.  

The Board also notes that the Veteran reported that he first sought treatment for his hips in 1991.  The Board again points the March 1994 claim for entitlement to service connection for a neck injury, back injury, PTSD, and a broken hand.  The Board finds it reasonable to conclude that if the Veteran believed his hip pain and subsequent treatment were related to his military service he would have also filed a claim for his bilateral hips in May 1994.  The Board also finds that if the Veteran was experiencing pain in his knees at the time, and had been since service, he would sought treatment for, and filed a claim accordingly.  

Additionally, at the May 1994 VA examination, the Veteran reported a medical history that included injury to his chest, shoulder, left elbow, cervical spine, and left lung.  However, the Veteran failed to Veteran report any history regarding his hips or knees.  Again, the Board finds that it is reasonable to conclude that if the Veteran had ongoing hip and knee pain since service, he would have reported such to the May 1994 VA examiner.  Additionally, by the Veteran's own admission, he did not seek treatment for his hips until 1991 and his knees in 2006.  See Maxson, supra.  As such, the Board assigns no probative value to the Veteran's assertions that he has suffered from pain in his hips and knees since service.  

Again, it is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence record, which fails to show continued complaints of bilateral hip and knee problems since service.  

For the reasons set forth above, in regard to continuity of symptoms, the Board finds that the Veteran's degenerative arthritis of the hips and shoulder, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, supra.  However, due to the finding that there is no credible or probative evidence of continued bilateral hips or knee problems after service, service connection based on continuity of symptomatology is not warranted.  

Lastly, there is no evidence of record that the Veteran's bilateral hip and knee disabilities manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the evidence of record shows that the Veteran was not diagnosed with any hip disability until 2002 and no bilateral knee disability until July 2007.   

For all the foregoing reasons, the Board finds that the claims for service connection for a bilateral hip and knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a disorder of the shoulders, to include degenerative arthritis of the shoulders, is denied. 

Entitlement to service connection for a disorder of the knees, to include degenerative arthritis of the knees, is denied.

Entitlement to service connection for a disorder of the hips, to include degenerative arthritis of the hips, including residuals of a left total hip replacement, is denied. 


REMAND

Low Back Disability

As part of the previous remand, the Board obtained another VA examination to determine whether there was clear and unmistakable evidence that the Veteran had a preexisting low back disability or if the Veteran's low back disability was directly related to service.  In regards to preexistence, the April 2011 VA examiner noted that the March 1965 provider's impression was "contusion of the dorsal lumbar spine" and concluded that no residual complications to the lumbar spine were documented and there was no x-ray evidence of abnormalities of the lumbar spine.  

While the Board finds that the VA examiner's opinion regarding preexistence is adequate, the opinion is unclear as to whether the Veteran's low back condition is related to his military service.  Although the examiner stated that more likely than not the spondylolisthesis developed over time to include the time spent in military service, he also concluded that there was no known cause for this Veteran to have developed spondylolisthesis as manifested within one year of military discharge.  Furthermore, the examiner did not provide an opinion as to whether the Veteran's degenerative arthritis was related to service.  As such, the Board finds that a remand is required to obtain an addendum opinion regarding the Veteran's low back disability.  
Bilateral Ankles

The April 2011 VA examiner concluded that the Veteran had no degenerative findings to either ankle and did not offer an opinion.  However, the Board notes that the January 2008 VA examiner, after review of the Veteran's x-rays, diagnosed the Veteran with bilateral minimal degenerative changes of both ankles.  As such, the requirement of a current disability is satisfied as the Veteran has a diagnosis of a bilateral ankle disability during the pendency of the appeal.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, on remand, the April 2011 examiner should also provide an opinion as to the nature and etiology of the Veteran's bilateral ankle disability.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA examiner who conducted the April 2011 VA examination for an addendum concerning the etiology of the Veteran's low back disability and bilateral ankle disability.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder, to include spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and degenerative arthritis of the lumbar spine, is related to the Veteran's active military service.

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disorder of the ankles, to include degenerative arthritis of the ankles, (as diagnosed in January 2008) is related to the Veteran's active military service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

2. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


